


Exhibit 10.36

 

GRAPHIC [g272202koi001.jpg]

 

October 18, 2012

 

Dear Melanie:

 

On behalf of Global Power Equipment Group (“Company”), I am pleased to offer you
the position of Vice President of Human Resource.  We look forward to you
working with us in achieving continued success for our Company.  In this
position, you will report directly to me.

 

The details of our employment offer are outlined below:

 

Start Date

 

November 12, 2012

 

 

 

Location:

 

Irving, TX

 

 

 

Annual Base Salary:

 

$305,500

 

 

 

Incentive Comp Plan:

 

The Incentive Compensation Plan (“ICP”) is measured by company profitability at
year-end based on Operating Income. The ICP is a percentage of your base pay
based on achieving the years ICP Plan measurements. Your level in this Plan has
a target percentage of 55% with a maximum payout percentage of 110%. There is a
percentage of the ICP pool that is based on personal goals. You must be actively
employed by the company at the time of payout to be eligible for an ICP payment.
Your payout for 2012 will be decided on an off-cycle basis due to your hire date
in the 4th quarter.

 

 

 

Long-term incentive:

 

Your long-term incentive award of Restricted Stock Units (“RSU’s) will be based
on providing you’re a value of $175,000. The determination of the number of
RSU’s granted will be based on this value divided by the prevailing stock price
at the time of issuance. The issuance of this award will be in March 2013 as
approved and authorized by the Board of Directors.

 

 

 

Signing Bonus:

 

You will receive a sing-on bonus of $50,000 to be paid on the first payroll
period. If you voluntarily leave the Company in the first year from hire date,
you will be responsible for reimbursing the company for a prorated

 

1

--------------------------------------------------------------------------------


 

 

 

amount.

 

 

 

Vacation:

 

You will be eligible to begin accruing four (4) weeks of vacation upon hire.

 

 

 

Benefits:

 

As a fulltime employee, you are eligible upon date of hire to participate in
Global Power Equipment Group comprehensive benefit package. Attached is a 2012
Summary of Benefits. The Company has contracted with Blue Cross BlueShield of OK
for medical/dental/vision, Lincoln Life for guaranteed group and employee
voluntary life coverage as well as Short Term and Long Term Disability, Conexis
for our Health and Dependent Care Flexible Account Administration, and Bank of
Oklahoma for our 401K Plan.

 

 

 

Severance:

 

If your employment with the Company is terminated by the Company without cause
and you execute a timely Release, the Company will pay you in accordance with
the provision stated below.

 

 

 

 

·

 

Continuation of Base Salary will occur at the salary rate in effect immediately
before the termination date through the six month anniversary of the termination
date. The salary continuation payments will be made at the same times as salary
payments would have been made to you if your employment with the Company had
continued through the six month anniversary of the termination date.

 

 

 

 

 

·

 

If and only if the termination date is at least three full months after the
beginning of the ICP bonus year within which the termination date falls, a lump
sum amount (a “Pro Rata Annual Bonus”) equal to a pro rate portion of the full
year annual bonus under the ICP that you would have been entitled to had your
employment continued through the date on which bonuses for that bonus year are
paid, based on actual financial results of the Company for the entire bonus year
and individual performance by you during that part of the bonus year ending on
the Termination Date (the “Full Year Pro Forma Bonus Amount”). Any Pro Rata
bonus payable under will be equal to the Full Year Pro Forma Bonus Amount
multiplied by a fraction, the numerator of which is the number of days between
January 1 of the bonus year and the termination date and the denominator of
which is 365. The Company will pay any Pro Rata Annual Bonus that may be payable
on the same date as other bonuses are paid with respect to the bonus year in
which the termination

 

2

--------------------------------------------------------------------------------


 

 

 

 

date falls, but not later than March 15 of the immediately following year.

 

Employment is contingent based on receipt of a favorable background check which
includes criminal, credit and education.

 

Please be advised that neither this letter nor any other oral or written
representations may be considered a contract for any specific period of time.

 

Once again, I am pleased to extend this offer of employment.  Should you have
any questions regarding your employment with Global Power Equipment Group,
please do not hesitate to contact me.

 

Sincerely,

 

 

 

 

 

/s/ Luis Manuel Ramírez

 

 

 

 

 

Luis Manuel Ramirez

 

 

President and CEO

 

 

Global Power Equipment

 

 

 

I hereby accept the employment offer as set forth above and affirm the
following:

 

(a)                                 I am not subject to a non-competition
agreement that would preclude employment with the Company; and

 

(b)                                 I am not party to any confidentiality,
proprietary information, non-solicitation or similar agreement or obligations
with any third party that may conflict with my employment with the Company.

 

I further acknowledge and agree that in the course of employment with the
Company I will have access to confidential and proprietary information of the
Company and its affiliates, and I agree to keep such information confidential at
all times, during and after employment with the Company, except as may be
required by law.

 

/s/ Melanie Barth

 

October 19, 2012

Melanie Barth

 

Date

 

3

--------------------------------------------------------------------------------
